Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 1 of 50 PageID #: 6




                              EXHIBIT A
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 2 of 50 PageID #: 7

                                               EFiled: Jun 21 2018 02:16P
                                               Transaction ID 62162397
                                               Case No. N18C-06-160 JRJ
                IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

  MELVIN A. CHUPANY,                     )
                                         )
                Plaintiff,               )
                                         )
         v.                              )      C. A. No. N18C-
                                         )
  LEE A.STROUP and                       )      JURY TRIAL DEMANDED                   1---,
                                                                                       t=c
  SAVAGE SERVICES        CORPORATION,)                                                .—
                                                                                       cc
                                  ____.,,)                                                           r)
  a foreign corporation,                                                               c_     c..c._-=
                                                                                       = ,,-
                                                                                        r
                                         )                                                    CI,
                                                                                                ,
                                                                                          i   --i-r1
                Defendants.              )                                              c'    r—
                                                                                              rn u;
                                       SUMMONS                                           22,, c--• .,..
                                                                                        = (‘..., .-:;
  THE STATE OF DELAWARE                                                                                 .
  TO THE SHERIFF OF NEW CASTLE COUNTY                                                    c?          --a:
                                                                                          CO
  YOU ARE COMMANDED:
         To summon the above-named Defendant, Savage Services Corporation, so that, within 20
  days after service hereof upon Defendant, exclusive of the date of service, Defendant shall serve
  upon Gary S. Nitsche, P.A., Plaintiff's attorney, whose address is 305 N. Union Street, Second
  Floor, Wilmington, Delaware 19805 an Answer to the Complaint (and, if an affidavit of demand
  has been filed, an affidavit of defense).

         To serve upon Defendant a copy hereof and of the Complaint (and of the affidavit of
  demand if any has been filed by Plaintiff).
  Date: --/z751/                                      Susan A. Hearn
                                                            Prothonot


  TO THE ABOVE NAMED DEFENDANT:

         In case of your failure, within 20 days after service hereof upon you, exclusive of the day
  of service, to serve on Plaintiff's attorney named above an Answer to the Complaint (and, if an
  affidavit of demand has been field, an affidavit of defense),judgment by default will be rendered
  against you for the relief demanded in the Complaint(or in the affidavit of demand, if any).
                                                                                    ouR r tc.
                                                     Susan A. Hearn
                                                             Prothono             I; ler:
                                                                                  411,7
                                                                                      1
                                                              Per Deputy               moody.'
   Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 3 of 50 PageID #: 8

              SUPERIOR COURT CIVIL CASE INFORMA1V0gTi
                                                                        iittvgal6P
                                                ransaction
COUNTY:     (New Castle)    Kent     Sussex   CIVIL ACTIOff1914AS)EM:IAC8f@-160 JRJ

 CAPTION:
                                              Civil Case Code:     CPIA
 MELVIN A. CHUPANY,
                                               Civil Case Type:   Personal Injury/Auto
            Plaintiff,
                                               Mandatory Non-Binding Arbitration(MNA)
      v.
                                              Name and Status of Party Filing Document:
 LEE A. STROUP and SAVAGE SERVICES
                                              Melvin A. Chupany, Plaintiff
 CORPORATION,a foreign corporation,
                                              Document Type:(e.g. Complaint, Answer with counterclaim)
            Defendants.
                                              Complaint

                                                       JURY DEMAND        X    Yes        No.

 ATTORNEY NAME(S):                            IDENTIFY ANY RELATED CASES NOW PENDING IN THE
 GARY S. NITSCHE, P.A.                        SUPERIOR COURT BY CAPTION AND CIVIL ACTION NUMBER
 JOEL H. FREDRICKS, ESQ.                      INCLUDING JUDGE'S INITALS


 ATTORNEY ID(S);
 2617 and 5336

 FIRM NAME:
 WEIK, NITSCHE & DOUGHERTY,LLC
                                              EXPLAIN THE RELATIONSHIP(S):
 ADDRESS:
 305 N. Union Street, Second Floor
 P. 0. Box 2324
 Wilmington, DE 19899

 TELEPHONE NUMBER:
 (302)655-4040                                OTHER UNUSUAL ISSUES THAT AFFECT CASE
                                              MANAGEMENT:
 FAX NUMBER:
 (302)654-4892

 E-MAIL ADDRESS:
 gnitsche@attys4u.com
 jfredricks@attys4u.com
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 4 of 50 PageID #: 9

                                               EFiled: Jun 21 2018 02:16P
                                              Transaction ID 62162397
                                              Case No. N18C-06-160 JRJ
               IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

   MELVIN A. CHUPANY,         )
                              )
                Plaintiff,    )
                              )
         v.                   )                         C. A. No. N18C-
                              )
  LEE A. STROUP and           )                         JURY TRIAL DEMANDED
  SAVAGE SERVICES CORPORATION,)
  a foreign corporation,      )
                              )
                Defendants.   )

                                            COMPLAINT

          1.     The Plaintiff, Melvin S. Chupany, is a resident of the State of Delaware and resides

  at 719 North Scott Street, Wilmington, Delaware 19805.

         2.      The Defendant, Lee A. Stroup, is a resident of the State ofPennsylvania and resides

  at 700 Cherry Tree Road, Apartment I 10, Aston, Pennsylvania 19014.

         3.      The Defendant, Savage Services Corporation, is a foreign corporation and conducts

  business at 901 West Legacy Center Way, Midvale, Utah 94047,

         4.      On or about December 12, 2016, the Plaintiff was at all times herein relevant

  exercising due care and was proceeding on Christiana Avenue near the Port of Wilmington, in the

  City of Wilmington, County of New Castle, State of Delaware.

         5.      At or about the same time and place, the Defendant Lee A. Stroup, who was acting

  in the course and scope of his employment as the agent and/or employee of Defendant Savage

  Services Corporation, was proceeding in the Wilmington Organic Recycling Center parking lot,

  off of Christiana Avenue, near the Port of Wilmington, in the City of Wilmington, County of New

  Castle, State of Delaware, and turned left directly into the path of Plaintiff's vehicle, and

  negligently caused his vehicle to strike Plaintiff's vehicle with force and violence.

         6.      The Defendant Lee A. Stroup, was negligent in the he:

                                                   1
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 5 of 50 PageID #: 10




                 (a)     Failed to maintain a proper lookout;

                 (b)     Failed to maintain proper control over his vehicle;

                 (c)     Operated his motor vehicle in a careless manner in violation of 21 Del. C.

  §4176(a);

                 (d)     Operated his motor vehicle in an imprudent manner in violation of 21 Del.

  C. §4176(a);

                 (e)     Operated his vehicle without due regard for road and traffic conditions then

  existing in violation of 21 Del. C. §4176(a);

                 (f)     Failed to maintain a proper lookout in violation of 21 Del. C. §4176(b);

                 (g)     Failed to give his full time and attention to the operation of his motor vehicle

  in violation of 21 Del. C. §4176(b);

                 (h)     Drove on the left side of the highway in violation of 21 Del. C. §4114;

                 (i)     Failed to make a proper left turn at an intersection in violation of 21 Del. C.

  §4152(a)(2);

                 (j)    Failed to control the speed of his motor vehicle as was necessary to avoid

  colliding with another motor vehicle on the highway in violation of 21 Del. C. §4168;

                 (k)     As otherwise will be revealed through discovery in this case.

         7.      Each of the aforementioned acts of negligence of Defendant Lee A. Stroup are

  attributable to Defendant Savage Services Corporation by reason of the doctrine of respondeat

  superior.


         8.      Each of the aforementioned acts of negligence of the Defendants constitutes a

  proximate cause of the collision, injuries and damages resulting to the Plaintiff




                                                    2
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 6 of 50 PageID #: 11




           9.     As a proximate result of the aforesaid negligence of the Defendants, the Plaintiff

   has suffered the following injuries and damages:

                  (a)     Personal injuries all of which may be permanent;

                  (b)     Pain and suffering by Plaintiffs;

                  (c)     Medical expenses not covered by 21 Del. C. §2118, plus future medical

   expenses.

          WHEREFORE,Plaintiffdemandsjudgment against the Defendants,jointly and severally, for

   personal injuries, pain and suffering, past and future medical expenses, interest pursuant to 6 Del. C.

 . §2301(d), and Court costs.

                                          WEIK, NITSCHE & DOUGHERTY,LLC

                                          BY:     /s/ Gary S. Nitsche
                                                  GARY S. NITSCHE,P.A. (#2617)
                                                  JOEL H. FREDRICKS,ESQ.(#5336)
                                                  305 N. Union Street, Second Floor
                                                  P.O. Box 2324
                                                  Wilmington, DE 19899
                                                  (302)655-4040
                                                  Attorneys for Plaintiff




                                                     3
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 7 of 50 PageID #: 12




                              EXHIBIT B
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 8 of 50 PageID #: 13

      CT Corporation                                                          Service of Process
                                                                              Transmittal
                                                                              07/12/2018
                                                                              CT Log Number 533682024
      TO:      Beth Kearsley, Paralegal
               Savage Services Corporation
               901 W Legacy Center Way
               Midvale, UT 84047-5765

       RE:     Process Served in Delaware

      FOR:     Savage Services Corporation (Domestic State: UT)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                  MELVIN A. CHUPANY, Pltf. vs. LEE A. STROUP and SAVAGE SERVICES CORPORATION,
                                        etc., Dfts.
      DOCUMENT(S)SERVED:                Summons, Information Statement, Complaint, Answer, Report, Attachment(s)
      COURT/AGENCY:                     SUPERIOR COURT OF THE STATE OF DELAWARE, DE
                                        Case ll N18C06160JRJ
       NATURE OF ACTION:                Personal Injury - Vehicle Collision - 12/12/2016
      ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, Wilmington, DE
      DATE AND HOUR OF SERVICE:         By Process Server on 07/12/2018 at 14:00
      JURISDICTION SERVED:              Delaware
      APPEARANCE OR ANSWER DUE:         Within 20 days after service, exclusive of the day of service
      ATTORNEY(S)/ SENDER(S):           Gary S. Nitsche
                                        Weik, Nitsche Et Dougherty
                                        305 N. Union Street
                                        Second Floor
                                        Wilmington, DE 19805
                                        302-655-4040
      ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/1 3/2018, Expected Purge Date:
                                        07/18/2018
                                        Image SOP
                                        Email Notification, Kelly Flint kellyf®savagecompanies.com
                                        Email Notification, Beth Kearsley bethkearsley@savageservices.com
                                        Email Notification, Megan Wayman meganwayman®savageservices.com

      SIGNED:                           The Corporation Trust Company
      ADDRESS:                          1209 N Orange St
                                        Wilmington, DE 19801-1120
      TELEPHONE:                        302-658-7581




                                                                              Page 1 of 1 / IP
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 9 of 50 PageID #: 14




                              EXHIBIT C
   Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 10 of 50 PageID #: 15
                                                                                00003




                                     WEIK,NITSCHE & DOUGHERTY,LLC
        Joseph W. Weik                                                                   Other Locations:
        Gary S. Nitsche,P.A.*
                                               ATTORNEYS ATLAW
                                                                                             Bear Office:
        Shawn Dougherty                                                            101 Becks Woods Drive
                                         305 North Union Street, Second Floor                    Suite 105
        Joel H. Fredricks*                                                                Bear, DE 19701
        William R. Stewart, III—                    P.O.Box 2324                           (302)834-4040
        Rachel D. Allen^                        Wilmington,DE 19899
        Katherine L. Hemming*                    Phone(302)655-4040                       Smyrna Office:
                                                                                  33 Deak Drive, Suite 102
        OfCounsel:                                Fax(302)654-4892                     Smyrna, DE 19977
        Marc D. Ippoliti—                        www.weiknitsche.com                      (302)389-4040
        * Also admitted in PA & NJ
        — Also admitted in PA                                                        Georgetown Office:
        A Also admitted in MD
                                                                                    Phone(302)856-9868
                                                                                    By Appointment Only
                                              E-mail: gnitache@attys4u.com



                                                           April 26,2018

        Mr. Neil Wideman
        Gallagher Bassett (Liability)
        PO Box 2934
        Clinton, IA 52733

                    RE: Our Client:             Melvin A. Chupany
                        Your Insured.:          Savage Services
                        Date ofAccident:        12/12/2016
                        Claim No.:              005033001128AB01

        Dear Mr. Wideman:

               As you know, I represent Melvin A. Chupany concerning personal injuries he
        sustained as a result of a motor vehicle accident that occurred on December 12,
        2016. I previously sent you a copy of the police report that demonstrates that
        liability is clear. For your convenience, I am enclosing a complete copy of the
        medical records and reports. As you can see from the enclosed records, Melvin A.
        Chupany has suffered significant injuries and has required extended treatment.
        His injuries involve ribs, right ankle and body pains. I am also enclosing a complete
        copy of the medical bills to date. Based upon the foregoing, this claim warrants a
        demand in the amount of Thirty-Seven Thousand Five Hundred Dollars
        ($37,500.00). Please review this matter and get back to me within the next thirty (30)
        days. IfI do not hear from you in that period of time, I am going to assume you have
        no interest in settling this matter and suit will be filed.




2018043023985
   Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 11 of 50 PageID #: 16
                                                                               00003



        Mr. Neil Wideman
        Gallagher Bassett(Liability)
        April 26, 2018

        Page 2 of2


                Thank you for your courtesy and cooperation.

                                                       Very truly yours,



                                                       Gary S. Nitsche, P.A.
        GSN/pg
        Enclosures
        #217-0016-09JF




2018043023985
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 12 of 50 PageID #: 17

                                                                    Ross M. Ulherg, M.D.
                                                                    Merlical fArector



                        Wilmington
                           Pain & Rehabilitation
                            Center                                  Physical Medicine & Rehabilitation
                                                                    Electromyography
                                                                    Sports Medicine


                                             17 April 2018



   Gary S. Nitsche
   P.O. Box 2324
   Wilmington, DE 19899

                                             RE:     Chupany, Melvin
                                                     WPRC #10572

   Dear Mr. Nitsche:

         Pursuant to your request, I am submitting this narrative report on Melvin Chupany,

   who I have been following for injuries sustained in a motor vehicle accident on 12/12/16.

   Attached, you will find copies of my medical records since 10/3/17 to complete your file

   concerning his care and treatment.

          I first saw Mr. Chupany in regards to the 12/12/16 motor vehicle accident on

   12/16/16, at which time he presented with the chief complaints of chest, neck, back, arm,

   forearm, and right ankle pain. He reported that he was a forty five year old, right-handed,

   male who was injured in a motor vehicle accident on 12/12/16. He stated that he was the

   driver of a Toyota Corolla, who was wearing his seatbelt, which was proceeding on

   Christina Avenue when a Mack truck came out of a business yard, striking his front

   driver's side tire area, with the front of the Mack truck spinning his car around, striking

   the driver side of his car in the rear, with him losing control and ending up going off:the


                               Wilmington Pain , Rehabilitation Center
                                        302 • 575 • 1776
                  1021 Gilpin Avenue • Suite 101 • Wilmington, orE • 19806-3263
                                      Fax: 302 • 575 * 1780
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 13 of 50 PageID #: 18



   Chupany, Melvin #10572
   17 April 2018
   page 2

   right side of the road, head on into a pole. He stated that his airbags did not discharge. He

   denied striking his head or any loss of consciousness, but had difficulty recalling what

   exactly had happened to him inside of his car at the time of the impacts. He reported that

   his vehicle was totaled. Over the next twenty to thirty minutes he noted the onset of neck,

   back, chest, and right ankle pain. He was taken by ambulance to Wilmington Hospital

   Emergency Room, where he was evaluated with CT scans, and possibly x-rays performed.

   He stated that he was diagnosed with fractures over the left-sided fourth and fifth ribs.

          He described his chest pain as a constant ache and swollen sensation over his chest

   and ribs, worse on the left side. He stated that laughing, coughing, or taking a deep breath

   aggravated that pain.

          He described his neck pain as soreness and stiffness over the back of his neck and

   shoulder slopes. He noted marked soreness over his arms and forearms, right much worse

   than left, with occasional numbness and stabbing ache over his right distal forearm going

    down over the dorsum of his wrist. He denied any weakness in his upper extremities.

          He described his back pain as an aching and stiffness across his mid and lower

    back. He denied any pain radiating down his legs. He denied any weakness or numbness

    in his lower extretnities. He denied any bowel or bladder symptoms.

          He described his ankle pain as marked soreness and stiffness over his right lateral

    ankle, with increased pain with certain ankle movements.

           When Mr. Chupany was last seen on 4/3/18, he continued to note problems with

    significant right anterior ankle pain and swelling. This pain was aggravated with
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 14 of 50 PageID #: 19



   Chupany, Melvin #10572
   17 April 2018
   page 3

   repetitive movement of his right ankle, including operating a forklift, or with prolonged

   walking activities. He described occasional bad days with neck pain and stiffness. He had

   no major problems with low back pain since his last visit of 2/6/1.8.

          Mr. Chupany was temporarily totally disabled from his job duties as a laborer at

   the Port of Wilmington, primarily operating a forklift, from 12/16/16 through 2/13/17.

          Mr. Chupany's diagnoses, which I feel are causally related to the motor vehicle

   accident of 12/12/16 include:

           1.    Status-post chest trauma, with fractured left fourth and fifth ribs.

          2.     Posterior tibial tendinitis, right leg.

          3.     Right ankle sprain/strain.

          4,     Cervical, thoracic, and lumbosacral strain.

          5.     Bilateral arm and forearm strain.

          6.     Cervicogenic headaches.

          It is my opinion that Mr. Chupany has sustained a permanent injury to his right

   lower extremity secondary to the motor vehicle accident of 12/12/16. In that regard, I

   expect him to continue to note problems with significant right anterior ankle pain and

   swelling, requiring medical follow-up evaluations three to four times a year at a. cost of

   $210 per visit, medication at a cost of $75 to $100 per year, in addition to outpatient

   therapy six to nine visits every two to three years at a cost of $150 per visit for

    exacerbations of his right ankle pain,
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 15 of 50 PageID #: 20


   Chupany, Melvin #10572
   17 April 2018
   page 4

          Mr. Chupany will continue to have significant problems with right ankle pain and

   swelling, aggravated by his work activities operating a forklift, which requires repetitive

   movement of his right ankl.e, as well as prolonged walking activities.

          The medical treatment and expenses provided by my office in the form of medical

   evaluations and outpatient therapy were all reasonable, medically necessary, and causally

   related to his injuries in the motor vehicle accident of 12/12/16.

          All of the opinions in this report are started within a reasonable degree of medical

   probability.

          Attached, you will find a complete billing statement, as well as my curriculum

   vitae per your request. Should you have any further questions regarding Mr. Chupany,

    please do not hesitate to contact me.

                                              Very truly yours,



                                              Ross K U erg, M‘D.

   RMU:kab
   CC: Medical Records Chart
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 16 of 50 PageID #: 21




                              EXHIBIT D
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 17 of 50 PageID #: 22


                 IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

   MELVIN A. CHUPANY,          )
                               )
                 Plaintiff,    )
                               )
          v.                   )                          C. A. No. N18C-06-160 JRJ
                               )
   LEE A. STROUP and           )                          JURY TRIAL DEMANDED
   SAVAGE SERVICES CORPORATION,)
   a foreign corporation,      )
                               )
                 Defendants.   )

         PLAINTIFF'S RULE 4(h) AMENDMENT AND AFFIDAVIT PURSUANT TO
              10 DEL.0 §3104 REGARDING DEFENDANT LEE A. STROUP

          Paragraphs 1 through 9 are hereby realleged.

           10.    The Complaint in this action was filed with the Prothonotary on June 21, 2018.

           11.    On February 21, 2019, a notice was sent to the non-resident Defendant, Lee A.

   Stroup consisting of a copy ofthe Complaint, Form 30s Interrogatories, and a statement that such

   service is as effectual as if it had been made upon such non-resident personally within this State.

   A copy of said notice is attached hereto as Exhibit A.

           12.    Attached as Exhibit "B" is the receipt showing that the envelope which contained

   the aforementioned notice was delivered on February 23, 2019.

           13.    The notice required by 10 Del. C. §3104 was contained in said envelope when it

   was mailed on February 21, 2019.

           14.    As required by 10 Del. C. §3104, this Amendment to the Complaint is being filed

   within seven (7) days of Plaintiff's counsel's receipt of the postal return receipt.

                                                  WEIK,NITSCHE & DOUGHERTY,LLC

                                                 /s/ Gary S. Nitsche
                                                 GARY S. NITSCHE,P.A.(#2617)
                                                 JOEL H. FREDRICKS, ESQ.(#5336)
                                                 305 N. Union Street, Second Floor
                                                 P. O. Box 2324
                                                 Wilmington, DE 19899
                                                 (302)655-4040
                                                 Attorneys for Plaintiff
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 18 of 50 PageID #: 23




                            EXHIBIT A
                    Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 19 of 50 PageID #: 24



3

     erotical Mail Voe

    Extra Sen.
            —kr-a & Fees &Not box,odd too oa               114
        Siclunt Recol(rt Qtatdeopy)
        il,:turn flOC4
                                                       \   TO/y (fj'•                FSCHE & DOUGHERTY,LLC
                     .41:44.1rork)
                                                ••                                                                                 Other Locations:
                 Moil Rest-clod Dettray                            Here                ATTORNEYS AT LA TY
     EjAdvt Signalure nocrittd            S                                                                                             Bear Office:
     ❑ Adult VOSISturb fltztacted Deth    S                   2019                                                            101 Becks Woods Drive
    Postage                                                                          North Union Street, Second Floor                       Suite l05
    $                                                                                                                                Bear, DE 19701
    Total Postage an,                         f                                             P.O. BOX 2324                             (302)834-4040
    s                       Mr. Lee A, StroyA:                                          Wilmington, DL 19899
    sentio                                                                                                                           Smyrna Office:
                            1301 A Rolling Glen Drive                                    Phone(302)655-4040
                                                                                                                             33 Dcak Drive, Suite 102
    &root andApt                                                                          Fax (302)6.54-4892                      Smyrna,DE 19977
                            Apartment 1301A                                              www.wcilmitsche.coto                        (302)389-4040
    to star°,.21f4.4
                            Boodiwyn, PA 19061
                                                                          coons;,'                                              Georgetown Office:
                                                                                     E mail guitsche@attysillt.com             none(302)856-9868
                          "Also admitted in MD
                                                                                                                               By Appointment Only

                                                                                           February 21,2019

                           Mr. Lee A. Stroup                                                      SENT VIA CERTIFED MAIL,
                           1301 A Rolling Glen Drive                                              RETURN RECEIPT REQUESTED
                           Apartment 1301A                                                        RECEIPT 7018 1830 0001 7751 8436
                           Boothwyn, PA 1.9061.                                                   AND REGULAR MAIL


                                          RE:        Motor Vehicle Accident of 12/12/2016
                                                     My Client: Melvin A. Chupany

                           Dear Mr. Stroup:

                                  A lawsuit has been filed against you in the Superior Court of the State of Delaware
                           regarding an automobile accident which occurred on 12/12/2016. Enclosed are copies of the
                           Complaint and Plaintiff's Answers to Form 30 Interrogatories which are being served upon you
                           pursuant to 10 Del. C. §3104(d)(3)since you are a non-resident of th.e State of Delaware.

                                   Please be advised that such service is as effectual to all intents and purposes as if it had
                           been made upon you personally within this State. A response to the lawsuit must be filed within
                           twenty(20)days of the mailing ofthis letter. Please notify your auto insurance company as soon
                           as possible.

                                          Thank_ you for your anticipated cooperation.

                                                                                                     Very truly yours,

                                                                                                     /4        S.Aiitacle

                                                                                                     Gary S. Nitsche, P.A.
                           68N/tag
                           EncIs.
                           11217-0016-17JF
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 20 of 50 PageID #: 25




                             EXHIBIT B
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 21 of 50 PageID #: 26




                                                                  COMPLETE THIS SECTION ON DELIVERY

           • Complete items 1, 2, and 3.
           • Print your name and address on the reverse                                                              0 Agent
              so that we can return the card to you.                                                                 0 Addressee
           • Attach this card to the back of the mailpiece,       B RecelveOynred Name)                          C. Date of Delivery
              or on the front if space permits.                                                                             JL
                                                                                                                             /
           1. Article Addressed to:                               O Is delivery address differen from item 1? 0 Yes
                                                                    If YES, enter delivery address Belo r.    0 No
                Mr. Lee A. Stroup
                1301 A Rolling Glen Drive
                Apartment 1301A
                Boothwyn,
                 ..        PA 19061


              iii!!..11 11 !!'191.11 .1!!!!3II(
                                                                3. Service Type                             0 Priority Mail Express©
                                                                n Adult Signature                           0 Registered Mail"'
                                                                0 Adult Signature Restricted Delivery       0 Registered mail Restricted
                                                                     allied Mae                                Delivery
                                                                ) Certified Mail Restricted Delivery        ❑ Return Receiptfor
                                                                0CoNoct on Delivery                           Merchandise
                    Ith...•44use   reweseer frem service Moll   0 Collect on Delivery Restricted Delivery   0 Signature Confirmation'im
                                                                — Insured Mall        .                     O Signature Confirmation
           701818313.43001 7751 8436                              Insuteel klaii RestriOted Dairen)           Restricted Delivery
                                                                   Over$500 '               •   •
           PS Form 3811,JUly 2015 PSN 7530-02-000-9053                   r1(,. (")                      Domestic Return Receipt I
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 22 of 50 PageID #: 27




                           EXHIBIT C
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 23 of 50 PageID #: 28




               IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

  1VIELVIN A. CHUPANY,        )
                              )
                Plaintiff,    )
                              )
         v.                   )                       C. A. No. N18C-06-160
                              )
  LEE A.STROUP and            )                       JURY TRIAL DEMANDED
  SAVAGE SERVICES CORPORATION,)
  a foreign corporation,      )
                              )
                Defendants.   )

       AFFIDAVIT OF DEFENDANTS NON-RESIDENCE AND THE SENDING OF A
        COPY OF THE COMPLAINT REGAREDNG DEFENDANT LEE A STROUP

         1, LESLIE A. GLENN,being duly sworn, depose and say:

          I.     1 am the Legal Assistant for Plaintiffs attorney in the above captioned case.

         2.      To the best of my information and belief, Defendant Lee A. Stroup is a non-resident

   of the State of Delaware whose last known address is 1301 A Rolling Glen Drive, Apartment

   1301A, Boothwyn,Pennsylvania 19061.

          3.     A copy of the Complaint with the notice-required by 10 Del. C §3 1 04 was sent by

   Certified Mail to Defendant at the aforementioned addresses on February 21, 2019.

          4.     Attached as Exhibit "13" is the receipt showing that the envelope addressed to

   Defendant which contained the aforementioned notice was delivered on February 23,2019.

          5,     The notice required by 10 Del. C. §3104 was contained in said envelope when it

   were mailed on February 21, 2019.




          SWORN TO AND SUBSCRIBED before me this


                                                       NRL
                                                       OTAY PUBt'TATE.
                                                                IC.
                                                                                  OF\f0C-E'UI:13P;LNICA'is.t—
                                                                               Expires June 2822
                                                                 My Commission
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 24 of 50 PageID #: 29




       „
         •
        •,^
          . 6 , f4,,•
   ”. ,t`     r%      -^

   •


              E.. t‘"      •..Z.̀•
       .C16014;
                                       ".•'5
                    •)•-Al.0.,
                                            1.1<


       • ilia              :.;•
                            •• •             ,
                                     Jac, vtlf
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 25 of 50 PageID #: 30




                               EXHIBIT E
   Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 26 of 50 PageID #: 31

Delia Clark

From:                              FileAndServeXpress <ForwardServiceNotification@secure-mail.fileandservexpress.com>
Sent:                              Monday, March 25, 2019 10:03 AM
To:                                Sandra Biggins
Subject:                           Case: N18C-06-160 JRJ; Transaction: 63097254 - Notification of Service


Delia Clark has allowed you, Sandra Biggins, to receive a copy of this notification for Transaction ID 63097254. The
details for this transaction are listed below.

To: Delia Clark
Subject: E-Service for DE Superior Court-New Castle County

Title: Notice of Service of Plaintiff's Interrogatories Directed to Defendant Lee A. Stroup and Plaintiff's Request for
Production of Documents Directed to Defendant Lee A. Stroup (1 page)
Case: Melvin A.Chupany, v. Lee A. Stroup, et al.
Case #: N18C-06-160 JRJ
Date: Mar 25 2019 10:02AM EDT
Attorney: Joel H Fredricks
Firm: Weik Nitsche & Dougherty LLC
Transaction #: 63097254
You may view the documents in the following ways:
         - Online at https://protect-us.mimecast.com/s/2wXfCxkyx2HvmW1h8oE8X (subscriber login required).
         - Call Weik Nitsche & Dougherty LLC to request a copy of the documents.

Thank you for using File & ServeXpress.

Questions? For prompt, courteous assistance please contact File & ServeXpress Client Support by phone at 1-888-529-
7587 (24/7).




                                                              1
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 27 of 50 PageID #: 32




                               EXHIBIT F
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 28 of 50 PageID #: 33
                                                                                                             sERV:04.

                                                                                                          63097100
                                                                                                         Mar 25 2019
                                                                                                          09:40AM


                  IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


   MELVIN A. CHUPANY

                  Plaintiff,                     : C.A. No. N18c-06-160(JRJ)

                   v.




   LEE A. STROUP,SAVAGE SERVICES,:
   CORPORATION
              Defendants.



                PLAINTIFF'S ANSWERS TO DEFENDANTS'INTERROGATORIES
                                DIRECTED TO PLAINTIFF


           1.      State the names, last known addresses and telephone numbers of all persons who

   have direct knowledge of or were eyewitnesses to facts alleged in the Complaint, noting specifically

   the eyewitnesses.

   ANSWER:         See police report and Plaintiffs Answers to Form 30 Interrogatories. By way
   of further answer, various members of staff from Plaintiffs counsel's office and Defense
   counsel's office and employees of the applicable insurance companies and Plaintiffs
   treating physicians have knowledge of the facts.
          2.       State the names, last known addresses and telephone numbers of all persons who

   arrived at the scene of the incident up to fifteen minutes after the incident. After each name list the

   number ofthe paragraph in the pleadings of which that person has knowledge.

   ANSWER: Wilmington Fire Department, Police, and unknown employees of the Defendant
   Savage Services arrived at the scene of the incident at some point after the incident. In
   addition see Plaintiffs Answer to Form 30 Interrogatories as well as the police report.




                                                      1
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 29 of 50 PageID #: 34




           3.      Give the names, last known addresses and telephone numbers of all persons other

   than those listed in the answers to interrogatories 1 and 2 who have knowledge of the facts

   concerning how the incident occurred.

   ANSWER:         None known to Plaintiff other than those previously identified.

           4.      State the names, last known addresses and telephone numbers of all persons who

   have been interviewed by you or on your behalf with regard to the facts alleged in the pleadings. In

   addition thereto, state:

                   (a)        The date ofeach interview;

                   (b)        The substance ofeach interview;

                   (c)        The names, last known addresses and telephone numbers of all persons who

   have copies of a resume or transcript ofeach interview.

   ANSWER:         Plaintiff has been interviewed by his attorney. Contents of said interview are
   protected by the attorney/client privilege.
           5.      State the names, last known addresses and telephone numbers of all persons from

   whom the following types of statements have been obtained with regard to the facts alleged in the

   pleadings.

                   (a)        Written and signed;

                   (b)        Written but unsigned;

                   (c)        Oral;

                   (d)        Recorded interview.

   In addition, specify the following as to each statement obtained.

                   (e)        The date ofthe statement;

                  (0          The names, last known addresses and telephone numbers of the persons in

   custody of each statement or transcript ofthe statement;


                                                          2
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 30 of 50 PageID #: 35




                  (g)      The names, last known addresses and telephone numbers of the persons who

   obtained the statements:

                  (h)      Whether the statements were obtained on your behalf;

                  (i)      Whether the statements were obtained on the direction of or pursuant to the

   instructions of your attorney.

   ANSWER:        Plaintiff recalls giving an oral statement to his insurance company Progressive,
   but is unsure if it was recorded.
          6.       With reference to any report, memorandum or resume prepared by you or anyone

   acting on your behalf but not necessarily limited to any investigator, or other person pertaining to

   any of the facts alleged or referred to in the pleadings, give the date of each such matter in writing

   and as to each date given, state:

                  (a)      The name, address and telephone number of the person or persons who

   prepared such writing and the name, address and identity ofthe employer of such person or persons;

                  (b)      Whether such writing was prepared by you or on your behalf;

                  (c)      The number of pages of such writing.

   ANSWER:         See the police report.

          7.       State whether subsequent to the time of the incident you or any person acting on

   your behalf has taken any photographs or motion pictures or made any sketches, plats or other

   drawings of any of the facts or items referred to in the Complaint. If yes, as to each such

   photograph, motion picture, sketch, plat or other drawing state:

                  (a)      The nature of each such reproduction;

                  (b)      By whom the reproduction was taken or made;

                  (c)      When the reproduction was taken or made;

                  (d)      The subject matter portrayed;


                                                     3
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 31 of 50 PageID #: 36




                   (e)      Whether the reproduction was taken or made on your behalf;

                            Whether the reproduction was taken or made at your attorney's request;

                   (g)      The name, last known address and telephone number of the persons in

   custody of such reproduction.

   ANSWER:         Plaintiff took photographs of the property damage of his vehicle and the
   location of accident.
           8.       State the names, last known addresses and telephone numbers of all medical

   institutions to which you have been admitted or in which you have been treated for the alleged

   injuries described in the Complaint, together with the dates of admission to and discharge from such

   institutions.

   ANSWER:         Plaintiff has treated with the following providers for his injuries: Christiana
   Hospital; Mark S. Eskander, M.D.; Ross M. Ufberg, M.D.; Joseph J. Mesa, M.D.; John P.
   Rowlands, M.D.; and St. Francis Family Practice. By way of further answer, see medical
   records previously produced as well as Dr. Ufberg's narrative report attached hereto. As
   discovery is ongoing, Plaintiff reserves the right to supplement this response with
   additional medical records and reports upon procurement and same will be produced upon
   receipt and in accordance with the Trial Scheduling Order.
           9.       State the name, address and telephone number of your family physician.

   ANSWER:         Plaintiff's family physicians have included: Wilmington Hospital Adult Clinic,
   501 West 14rh Street, Wilmington, DE 19801 (428-4411) and St. Francis Family Practice, 701
   Clayton Street, 2"d Floor, MSB,Wilmington,DE 19805(575-8040).1
           10.      State the names, last known addresses and telephone numbers of all doctors or

   medical personnel who have examined or treated you for the injuries alleged in the Complaint,

   together with the following;

                   (a)      The dates of each such examination or treatment:


    This response further amends and supplements Plaintiff's Answers to Form 30 Interrogatory responses.


                                                          4
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 32 of 50 PageID #: 37




                   (b)      The nature ofeach such examination or treatment.

    ANSWER:         See answer to interrogatory no. 8.

            11.     State in detail the injuries, illnesses, complaints or diseases you claim to have

    sustained as a result of the incident upon which the Complaint is based. If claiming aggravation of

    pre-existing injuries, please state the following:

                   (a)      The names, last known addresses and telephone numbers of all doctors or

    medical personnel who have examined or treated you for the aggravation of preexisting injuries

    which is claimed;

                   (b)      The names, last known addresses and telephone numbers of all medical

    institutions to which you have been admitted or in which you have been treated for the alleged

    aggravation to preexisting injuries;

                   (c)      The nature of the aggravation ofthe preexisting injuries:

                   (d)      The dates oftreatment for the alleged aggravation of preexisting injuries;

                   (e)      The outcome of the treatment of the alleged aggravation of preexisting

    injuries.

    ANSWER:         Plaintiff's injuries include but are not limited to his chest, neck, back, arms,
   shoulders, fractured ribs and ankles/legs.            Dr. Mark Eskander recommended and has
   scheduled cervical spine surgery for April 17, 2019. By way of further answer, see medical
    records previously produced as well as Dr. Ufberg's narrative report attached hereto. As
   discovery is ongoing, Plaintiff reserves the right to supplement this response with
    additional medical records and reports upon procurement and same will be produced upon
    receipt and in accordance with the Trial Scheduling Order.
            12.     If you have fully recovered from any of the injuries, illnesses, complaints or diseases

    listed in the answer to the previous interrogatory, state when such recovery was made for each.




                                                         5
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 33 of 50 PageID #: 38




   ANSWER:          Plaintiff continues to experience pain and other symptoms related to the
   injuries he sustained in this accident. Dr. Mark Eskander recommended and has scheduled
   cervical spine surgery for April 17,2019.
              13.   If you have not recovered from the injuries, illnesses, complaints or diseases

   sustained in the incident upon which this Complaint is based, state in what respect you have not

   fully recovered.

    ANSWER:         See Dr. Ufberg's narrative report. Plaintiff continues to treat, additional
    medical records and reports will be produced upon receipt.
              14.   If you claim to be permanently disabled in any respect, describe such permanent

   disability in detail and give the names, addresses and telephone numbers of persons who have

   knowledge ofthe fact that it is permanent.

    ANSWER:         See Dr. Ufberg's narrative report. Plaintiff continues to treat, additional
    medical records and reports will be produced upon receipt.
              15.   State whether or not as a result of the alleged injuries you have been confined to bed

   at home, and if so, please state:

                    (a)    For how long;

                    (b)     Why;

                    (c)    On what dates;

                    (d)    On whose orders.

    ANSWER:         Although Plaintiff was not confined to bed, there were periods of time the
   Plaintiff was limited in terms of Plaintiff's activities of daily living and spent more time at
    home than he would have otherwise.
              16.   State whether or not you are still under the care of a physician, surgeon or other

    medical personnel, and if so, state the name, last known address and telephone number ofeach such

    person.




                                                      6
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 34 of 50 PageID #: 39




   ANSWER:        Plaintiff is currently treating with Dr. Mark Eskander, Dr. Ross Uberg, Dr.
   John Rowlands and St. Francis Family Practice for the injuries sustained in this accident. By
   way of further response, see medical records and reports attached hereto, those previously
   provided, and those which will be supplied. As discovery is ongoing, Plaintiff reserves the
   right to supplement this response with additional medical records and reports upon
   procurement and same will be produced upon receipt and in accordance with the Trial
   Scheduling Order.
           17.     State whether you or anyone on your behalf has received doctors' or hospital reports

   or records with regard to the injuries alleged in the Complaint. If yes, state the following:

                  (a)      The nature of each report or record;

                  (b)      At whose request they were prepared;

                  (c)      The dates when they were prepared;

                  (d)      The names, last known addresses and telephone numbers of the persons

   preparing them;

                  (e)      The names, last known addresses and telephone numbers of the persons

   presently having custody of each.

   ANSWER:         Yes. See medical records previously produced. As discovery is ongoing,
   Plaintiff reserves the right to supplement this response with additional medical records and
   reports upon procurement and same will be produced upon receipt and in accordance with
   the Trial Scheduling Order.
           18.     State whether you or anyone on your behalf has received any non-medical reports or

   records with regard to the incident alleged in the Complaint. If yes, state the following:

                  (a)      The nature of each report or record;

                  (b)      At whose request they were prepared;

                  (c)      The dates when they were prepared;




                                                      7
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 35 of 50 PageID #: 40




                  (d)     The names, last known addresses and telephone numbers of the persons

   preparing them;

                  (e)     The names, last known addresses and telephone numbers of the persons

   presently having custody ofeach.

   ANSWER:         See the police report.

           19.     State whether or not x-rays, myelograms, electrocardiograms, E.M.G.'s or other

   diagnostic tests were taken or performed in connection with any alleged injuries received. If so,

   state as to each:

                  (a)     What diagnostic test was taken;

                  (b)     When it was taken;

                  (c)     Where it was taken;

                  (d)     The names, last known addresses and telephone numbers of the persons by

   whom the tests were taken;

                   (e)    The names, last known addresses and telephone numbers of the persons in

   whose custody the results ofthe tests are now held.

   ANSWER:         See medical records previously produced. As discovery is ongoing, Plaintiff
   reserves the right to supplement this response with additional medical records and reports
   upon procurement and same will be produced upon receipt and in accordance with the
   Trial Scheduling Order.
           20.     Please list all medicine purchased by you or used by you in connection with the

   treatment of injuries complained of in this action, specifying the cost thereof, the store from which

   purchased, the name of said medication, the prescription number, and the doctor who prescribed

   same.

   ANSWER:         See Plaintiff's medical records for the prescriptions that he was prescribed as
   a result of this incident. By way of further response, Plaintiff filled those prescriptions at

                                                    8
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 36 of 50 PageID #: 41




   the Walgreens and CVS Pharmacy. Plaintiff is claiming the right to recover any expenses
   for prescriptions. See medical bills previously produced. Additional medical bills will be
   produced as they are received.
              21.      Have you ever suffered any injuries in any incident, either prior or subsequent to the

   incident referred to in the Complaint. If so, state:

                      (a)      The date and place of such injury.

                      (b)      A detailed description of all injuries received;

                      (c)      The names, addresses and telephone numbers of any hospitals rendering

   treatment;

                      (d)      The names, addresses and telephone numbers of all physicians, surgeons,

   osteopaths, chiropractors or other medical practitioners rendering, treatment;

                      (e)      The nature and extent of recovery and, if any permanent disability suffered,

   the nature and extent ofthe permanent injury.

                      (0       If you were compensated in any manner for such injuries state the names,

   addresses and telephone numbers of each and every person or organization paying such

   compensation and the amount thereof.

   ANSWER:             Plaintiff was involved in work related incident on February 9, 2012 where he
   injured his right elbow/arm while working for the Port of Wilmington. Plaintiff treated with
   the following providers for his injuries: Ross M.Ufberg, M.D.; Evan H. Crain, M.D.; Peter F.
   Townsend, M.D.; ATI Physical Therapy; Thomas Jefferson University and Christiana Care.
   Plaintiff filed a claim with the Industrial Accident Board and this matter settled. Plaintiff
   was involved in a motor vehicle accident in May of 2005 and in 2007 in which he injured his
   neck and back and treated at St. Francis Hospital and with Dr. Ross Ufberg. Plaintiff fell off
   a ladder at home in December of 2015 in which he injured his right ankle and treated with Dr.
   Ross Ufberg, St. Francis Hospital and at ATI Physical Therapy.2


   2 This   response further amends and supplements Plaintiff's Answers to Form 30 Interrogatory responses.


                                                             9
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 37 of 50 PageID #: 42




          22.      Have you ever had any serious illness, sickness, disease or surgical operation either

   prior or subsequent to the incident referred to in the Complaint. If so, state:

                  (a)      The date and place of such injury;

                  (b)      A detailed description of all injuries received;

                  (c)      The names, addresses and telephone numbers of any hospitals rendering

   treatment;

                  (d)      The names, addresses and telephone numbers of all physicians, surgeons,

   osteopaths, chiropractors or other medical practitioners rendering treatment;

                  (e)      The approximate date of recovery;

                  (0       If you did not recover fully, the date your condition became stationary and

   the description of your condition at that time.

   ANSWER:         Objection. This interrogatory is overly broad, unduly burdensome, vague, and
   seeks information that is neither relevant nor likely to lead to the discovery of admissible
   evidence. Further, the terms "serious illness, sickness, disease, or surgical operation" are not
   defined and are vague and ambiguous. Without waiving this objection, see medical records
   and reports attached hereto, those previously provided, and those which will be supplied. As
   discovery is ongoing, Plaintiff reserves the right to supplement this response with additional
    medical records and reports upon procurement and same will be produced upon receipt and
   in accordance with the Trial Scheduling Order.
          23.      State the names, addresses and qualifications of all expert witnesses who:

                  (a)      Have been consulted by you relative to this case;

                  (b)      Will testify in this case on your behalf.

   ANSWER:         Plaintiff will identify Ross M.Ufberg, M.D. as Plaintiff's medical expert at trial.
   As discovery is ongoing, Plaintiff reserves the right to amend and/or supplement this
   responses and identify additional medical experts for trial.




                                                      10
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 38 of 50 PageID #: 43




            24.   As to all expert witnesses identified in answer to interrogatory 25(b) above, please

   state:

                  (a)    The subject matter on which the expert is expected to testify;

                  (b)    The substance of the facts and opinions as to which the expert is expected to

   testify and a summary ofthe grounds for each opinion.

   ANSWER:        See below. Plaintiff reserves the right to supplement this response and
   identify additional experts and/or with additional expert reports upon procurement and
   same will be produced upon receipt and in accordance with the Trial Scheduling Order.
                  Ross M.Ufberg, M.D.
                  Wilmington Pain & Rehabilitation Center
                  1021 Gilpin Avenue
                  Wilmington,DE 19806
                  (302)575-1776

                  Dr. Ufberg will testify in accordance with his professional training and
   experience, his treatment of the Plaintiff, and his review of all relevant medical records as
   well as any medical records produced during discovery.
                  See Dr. Ufberg's medical records previously produced as well as his
   narrative report dated April 17, 2018 attached hereto. By way of further answer, Dr.
   Ufberg is expected to testify that as a result of the accident in question, Plaintiff sustained a
   permanent injury and that the symptoms from the permanent injury will remain with him
   for the rest of his life and at times cause him to have difficulties with and refrain from
   certain activities of daily living. Dr. Ufberg is also expected to testify that Plaintiff will
   require future medical treatment and the cost of such future medical treatment. He is also
   expected to testify that the treatment rendered to Plaintiff was reasonable, necessary, and
   causally related to the accident in question and that the charges for the services rendered
   were necessary and reasonable as well as customary and appropriate.
                  Mark S. Eskander, M.D.
                  John P. Rowland, M.D.
                  Delaware Orthopaedic Specialists
                  Limestone Medical Center
                  1941 Limestone Road, Suite 101
                  Wilmington, DE 19808


                                                   11
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 39 of 50 PageID #: 44




                  Dr. Eskander and Dr. Rowland will testify in accordance with their
   professional training and experience in orthopaedic medicine and surgery of the spine,
   their treatment of the Plaintiff, and their review of all relevant medical records.
                  See Dr. Eskander and Dr. Rowland's medical records are attached hereto.
   By way of further answer, Dr. Eskander and Dr. Rowland are expected to testify that as a
   result of the accident in question, Plaintiff sustained a permanent injury and that the
   symptoms from the permanent injury will remain with him for the rest of his life and at
   times cause him to have difficulties with and refrain from certain activities of daily living.
   Dr. Eskander and Dr. Rowland are also expected to testify that Plaintiff required a cervical
   spine surgery and will require future medical treatment and the cost of such future medical
   treatment. They are also expected to testify that the treatment rendered to Plaintiff was
   reasonable, necessary, and causally related to the accident in question and that the charges
   for the services rendered were necessary and reasonable as well as customary and
   appropriate.
            25.   State the name and present or last known address of each person whom you expect

   to call as an expert witness at trial (including all medical personnel) and, as to each person named,

   state:

                  (a)     The field in which the witness is an expert and a description of the witness'

   expertise therein;

                  (b)     The subject matter on which the witness is expected to testify;

                  (c)     The substance ofthe facts to which the witness is expected to testify;

                  (d)     The substance ofthe opinions to which the witness is expected to testify;

                  (e)     A summary ofthe grounds for each ofthe witness' opinions;

                  (0      The dates of all writings made by the witness with respect to the present

   case;




                                                    12
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 40 of 50 PageID #: 45




                   (g)     The name and present or last known address and present or last known

   employer of each person who presently has custody, possession or control of the original and all

   copies ofsuch writings;

                   (h)     The dates on which the witness was interviewed or consulted, the names and

   present or last known addresses and present or last known employers of those persons who

   interviewed or consulted the witness, and the names and present or last known addresses and

   present or last known employers of all persons who were present during each such interview or

   consultation;

                   (i)     A brief chronological resume of the witness' educational and professional

   background, including the associations and societies of which he or she is a member and, as to

   medical personnel, the names and present or last known addresses of all hospitals on whose staffs

   such experts serve or where they have courtesy privileges or act as consultants; and

                           The title, publisher, date and form of all documentary material published by

   the witness within his or her field.

   ANSWER:         See answer to preceding interrogatories.

           26.     State specifically all expenses, which have been incurred with regard to the

   treatment ofthe injuries alleged in the Complaint. In this regard, state specifically:

                   (a)     The name, last known address and telephone number of the company, firm,

   person or institution with whom the expense was incurred;

                   (b)     The date or dates such expenses were incurred;

                   (c)     The amount ofeach such expense incurred.

   ANSWER:         See medical bills previously produced. As discovery is ongoing, Plaintiff
   reserves the right to supplement this response with additional bills as discovery is ongoing
   and same will be produced upon receipt and in accordance with the Trial Scheduling


                                                     13
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 41 of 50 PageID #: 46




   Order.
          27.      State whether or not any Blue Cross and/or Blue Shield compensation or

   compensation under the Medical Payments of Family Compensation provision of any insurance

   contract or benefits under any Homeowner's insurance contract or Workmen's Compensation has

   been paid, or whether any insurance company issuing policy has denied coverage or whether any

   other insurance has been received on account of the injury alleged in the Complaint or the expenses

   oftreating said injury. Specify in detail, giving:

                  (a)      The name ofthe insurance company;

                  (b)      A description of each document evidencing such compensation or payment;

                  (c)      The present location of said document and name, last known address and

   telephone number ofthe person in whose custody it is lodged;

                  (d)      The amount of each payment ofcompensation or other receipt.

   ANSWER:         Plaintiff had health insurance with Highmark Blue Cross and Blue Shield from
   2016 through September of 2018. He currently has health insurance with Cigna since
   October of 2018 to present.
           28.     State whether or not you or any person on your behalf has brought any claim against

   any other person or organization for the injuries for which this action is brought. If so, state:

                  (a)      The name, last known address and telephone number of each such person

   and/or organization;

                  (b)      The nature ofthe claim;

                  (c)      Identify the documents submitted in presenting the claim.

   ANSWER:         Plaintiff filed a claim for PIP benefits. See PIP log attached hereto.

           29.     State your social security number.

   ANSWER:         xxx-xx-9610.



                                                        14
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 42 of 50 PageID #: 47




           30.     State the day, month and year you were born.

    ANSWER:        October 7, 1971.

           31.     State your full license number and the state, which issued same.

    ANSWER:        DE 1254348.

           32.     List each address at which you have resided since your age sixteen, and the dates

    during which you lived at each such address.

    ANSWER:        Objection. This interrogatory is overly broad, unduly burdensome, vague, and
   seeks the disclosure of information that is not relevant nor is reasonably calculated to lead to
   the discovery of admissible evidence. Without waiving this objection, Plaintiff has resided at
    his current address,719 N. Scott Street, Wilmington,DE 19805 since March of 2001.
           33.     Do you have a copy of any transcript of testimony or notes taken at any trial or

    hearing connected with the facts of this case and, if so, state the date same was held, the nature of

   the trial or hearing, and the name and address of the person or persons whose testimony was taken

   and the name and address ofthe person who took the testimony.

    ANSWER:        No.

           34.     State whether plaintiff has been in any incidents prior or subsequent to the incident

   in question. Ifthe answer is yes, as to each incident state:

                   (a)      The date and location ofeach incident;

                  (b)       The nature and extent of injuries to plaintiff;

                   (c)      A description of the events surrounding the incident including whether any

   citations were issued;

                  (d)       Whether any legal action arose as a result ofthe incident; and if so, state:

                            (1)     The court, date and place where each such suit was filed.




                                                       15
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 43 of 50 PageID #: 48




                           (2)      The name, address and telephone number of each adverse party and

   his attorney, and the present status or result of each suit.

   ANSWER:          See answer to preceding interrogatories. By way of further response, see
    medical records and reports attached hereto, those previously provided, and those which will
   be supplied. As discovery is ongoing, Plaintiff reserves the right to supplement this response
   with additional medical records and reports upon procurement and same will be produced
   upon receipt and in accordance with the Trial Scheduling Order.
           35.      State the name and address of each school, college or educational institution you

   have attended, listing the dates of attendance and the courses ofstudy.

   ANSWER:          Plaintiff graduated from Escuela Claria in Ponce, Puerto Rico in
   approximately 1988.
           36.      Have you ever served in the armed forces or performed services for any branch of

   any governmental agency?          If so, state:

                   (a)      The name of each such organization and the particular branch for whom you

   performed services;

                   (b)      The dates and place ofsuch services;

                   (c)      Your serial or identification number;

                   (d)      A detailed description ofthe reason why the services were discontinued;

                   (e)      if discharged from military or government services for physical reasons,

   state the condition for which you were discharged and the agency so discharging you.

   ANSWER:          No.

           37.      Have you ever pleaded guilty to or have been convicted of any crime other than

   traffic violations and if so, please state:

                   (a)      The nature of the offense;

                   (b)      The date;


                                                       16
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 44 of 50 PageID #: 49




                   (c)      The name and number of the court proceeding such as Justice of the Peace

   Court, Superior Court, etc.;

                   (d)      The sentence given you.

   ANSWER: Objection. This interrogatory seeks the disclosure of information that is not
   relevant nor is reasonably calculated to lead to the discovery of admissible evidence.
           38.      Have you ever entered or been committed to any institution, either public or private,

   for the treatment or observation of mental conditions, alcoholism, narcotic addiction, or disorders of

   any kind and if so, state:

                   (a)      The name and address of such institution;

                   (b)      The length of your stay and the dates thereof;

                   (c)      The purpose or reason for your entry to such institution;

                   (d)      The name and address ofthe doctor treating you for such condition.

   ANSWER: Objection. This interrogatory seeks the disclosure of information that is not
   relevant nor is reasonably calculated to lead to the discovery of admissible evidence.
           39.      If you claim any loss of income or earning power as a result of the incident which is

   the subject ofthis litigation, either in the past, at present, or in the future, state:

                   (a)      The amount of income you claim to have lost as a result of the incident or

   the total dollar value of the lost earning power you claim to have lost as a result of the incident and

   identify specifically whether the claim is for loss ofincome or for loss of earning power;

                   (b)      The specific inclusive dates when you claim to have been wholly unable to

   work as a result ofthe incident and the reason why you were unable to work on such dates:

                   (c)      The specific inclusive dates when you were partially unable to work as a

   result ofthe incident and the reason why you were partially unable to work on such dates:




                                                         17
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 45 of 50 PageID #: 50




                  (d)     A specific description of the type or types of work you would have been

   performing or would have been able to perform during the period stated in answer to the previous

   two sub-questions ofthis interrogatory and the reason you were unable to perform that work;

                  (e)     The rate of income which you would have been able to receive except for the

   incident (as, for instance, $5.00 per hour, $200.00 per week, etc.);

                          If you claim that you would have been employed during the periods of your

   disability, the name, address and telephone number ofthe person or organization which would have

   been your employer during the period oftime when you claim to have lost income;

                  (g)     If you claim loss of earning power instead of loss of earnings, the name,

   address and telephone number ofthe persons or organizations by whom you could have been

   employed during the period when you claim to have sustained a loss of earning power:

                  (h)     If you claim that you would have been or could have been self-employed

   during the period of your disability, state the type of work in which you would have been or could

   have been involved and the amount of money you claim you would have earned during the period

   of your disability.

   ANSWER:         Plaintiff will incur lost wages as a result of the scheduled surgery of April 17,
   2019 from his job at the Diamond State Port Corporation in which he is a laborer making
   approximately $919.79 per week. The amount of time lost is undetermined at this time.
           40.     If you are claiming loss of income or earning power furnish the following

   information concerning your total earnings during the five years preceding the incident:

                  (a)      The name, last known address and telephone number of each employer

   during that period;

                  (b)      The nature ofjob held with each employer;

                  (c)      The dates ofemployment with each employer;


                                                     18
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 46 of 50 PageID #: 51




                  (d)      The lowest salary or wage received and highest salary or wage received;

                  (e)      The total income from employment with each ofthe employers named;

                  (0       The total income from employment in each ofthe five years.

   ANSWER:         See answer to preceding interrogatory.

          41.      Describe in detail the weather conditions at the time and location of the occurrence

   in question, setting forth conditions of light, precipitation and temperature, among other things.

   ANSWER:         Plaintiff states it had rained and the roads were wet at the time of the accident.

           42.     Do you say or do you know anybody else who will say, that any defendant did any

   act or omitted to perform any act which caused or contributed to the happening of the casualty

   herein complained of? If the answer to the above is in the affirmative:

                  (a)      State each such act or each such failure to act;

                  (b)      Give the name, last known address and telephone number of each person

   having knowledge or claiming to have knowledge ofeach such act or omission.

   ANSWER:         See police report and Plaintiff's Answers to Form 30 Interrogatories and these
   interrogatories. By way of further response, discovery is ongoing and Plaintiff reserves the
   right to amend and/or supplement this response.
           43.     If you had or heard any discussions with a defendant or its representative at any time

   after the incident, describe such discussion in detail.

   ANSWER:         Plaintiff recalls that unknown individuals that appeared to work for Defendant
   came over to him after the incident to discuss the incident.
           44.     Outline in detail your work schedule, physical and other activities (including social)

   for the 72-hour period immediately preceding the happening ofthe casualty herein complained of.

   ANSWER: Objection. This interrogatory is overly broad, unduly burdensome, vague, and
   seeks information that is neither relevant nor likely to lead to the discovery of admissible
   evidence.


                                                      19
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 47 of 50 PageID #: 52




           45.      (a)    Did you consume any alcoholic beverage of any type during the 48-hour

    period preceding the occurrence of the incident? If so, specify the nature and amount of such

    alcoholic beverages, the time over which and place at which consumed, and give the names, last

    known addresses and telephone numbers of all persons with whom you were drinking.

                    (b)    Did you consume any sedatives, tranquilizers, or other drugs and/or

    medicines during the 72-hour period immediately preceding the happening of the incident herein

    complained of? If so, identify the nature and type of such medication, when taken, the amount

   taken, and if prescribed by a physician, his name, address and telephone number.

    ANSWER:         Objection, this interrogatory is overly broad, unduly burdensome, vague, and
   seeks information that is neither relevant nor likely to lead to the discovery of admissible
    evidence.
           46.      If you claim that the violation of any statute, ordinance, regulation or other codified

    law was a cause of the incident, give the official citation of each, and state the manner in which it

    was violated.

    ANSWER:         See the Complaint and police report. By way of further response, as discovery
   is ongoing and Plaintiff reserves the right to amend and or supplement this response.
           47.      Describe fully and in complete detail how the alleged occurrence took place, giving

   the following information:

                    (a)    exact description of all events immediately preceding the occurrence,

    including the time ofthe occurrence, all in chronological order;

    ANSWER:         See the police report and the Complaint.

           48.      Set forth an itemized list of all special damages you claim, including but not limited

   to medical and hospital bills, lost wages or income, claimed impairment of earnings capacity and

   any other claimed expenses, financial or economic losses which you claim resulted from the

   incident involved in this case.

                                                      20
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 48 of 50 PageID #: 53




   ANSWER:        Plaintiff is claiming the right to recover medical expenses not covered by 21
   Del.C. §2118 for doctor visits, physical therapy, medication, chiropractic treatment,
   diagnostic tests, surgery or any other treatment, to include lost wages incurred due to
   surgery. See bills previously produced. Plaintiff reserves the right to supplement this
   response in accordance with the Trial Scheduling Order.
          49.      State:

                 (a)        The identity, by name and address, of each hospital or university medical

   center where you were examined and/or treated and whether you were admitted;

                  (b)       The identity of any person(s) who examined, evaluated or treated you,

   noting their name, address and specialty;

                  (c)       The identity, by name and address of any diagnostic test center that

   provided services and what test were performed;

                  (d)       The date(s) of all examination(s), evaluation(s), treatment(s) and/or

   confinement(s) by healthcare professionals and their corresponding charges;

                  (e)       Identify any healthcare professional(s) you are currently consulting and/or

   treating with for any of the injuries and/or damages you sustained as a direct result of the alleged

   accident and what symptoms you still allegedly suffer from.

   ANSWER:        See medical records previously produced. As discovery is ongoing, Plaintiff
   reserves the right to supplement this response with additional medical records and reports
   upon procurement and same will be produced upon receipt and in accordance with the
   Trial Scheduling Order.
          50.     Identify the name ofevery pharmacy you went to during the last ten (10) years.

   ANSWER:        Plaintiff has filled prescriptions at Walgreens located at 1313 Union Street,
   Wilmington, DE 19806 and CVS Pharmacy located on 1005 Delaware Avenue, Wilmington,
   DE 19806.
          51.     Identify all persons will call to testify as witnesses at the trial ofthis action.



                                                      21
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 49 of 50 PageID #: 54




   ANSWER:        In addition to Plaintiff's medical expert, Dr. Ross M. Ufberg, Dr. Mark
   Eskander and Dr. John Rowlands Plaintiff plans to call lifestyle witnesses at trial which will
   be provided by Plaintiff. Plaintiffs lifestyle witnesses will testify as to the effects Plaintiffs
   accident-related injuries have had on Plaintiffs daily life.
          52.     Did the answers to each and every one of the interrogatories propounded herein

   include not only the information known to you or your attorney, but also the information within the

   possession or control of yourselfor your attorney?

   ANSWER:        Yes.


                                                WEIK, NITSCHE & DOUGHERTY,LLC

                                         BY:    /s/Joel H. Fredricks, Esq.
                                                JOEL H. FREDRICKS, ESQ.(I.D. #5336)
                                                GARY S. NITSCHE,ESQ.(I.D. #2617)
                                                305 N. Union Street, 2"d Floor
                                                P.O. Box 2324
                                                Wilmington, DE 19899
                                                (302)655-4040
                                                Attorneys for Plaintiff




                                                   22
Case 1:19-cv-00689-RGA-SRF Document 1-1 Filed 04/16/19 Page 50 of 50 PageID #: 55




                IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

   MELVIN A. CHUPANY,                          )

                  Plaintiff,   )
                               )
          v.                   )                       C. A. No. NI8C-06-160 JRJ
                               )
   LEE A.STROUP and            )                       JURY TRIAL DEMANDED
   SAVAGE SERVICES CORPORATION,)
   a foreign corporation,      )
                               )
                 Defendants.   )

                                             AFFIDAVIT

   STATE OF DELAWARE
                                        )SS.
   COUNTY OF NEW CASTLE                 )
          BE IT REMEMBERED that on this               j        day of               kt,            , 2019,
   before me, the subscriber, a Notary Public of the State and County aforesaid, personally
   appeared, Melvin Chupany being duly sworn according to law, did depose and state that she is
   the Plaintiff in the above-captioned case, that she has read Plaintiffs Answers to Defendant's
   Interrogatories Directed to Plaintiff and Plaintiffs Responses to Defendant's Requests for
   Production of Documents Directed to Plaintiff filed in the above-captioned case, and that the
   statements and facts contained therein are true and correct to the best of Plaintiffs recollection,
   knowledge, information and belief.


                                                    /1/41.11
                                                MELVIN A.    PANY

          SWORN AND SUBSCRIBED before me the day and year aforesaid.

                                                   \1   VVA
                                                NOTARY Ps LIC
                                                                    MAYRA VEGA BUTTS
                                                                       NOTARY PUBLIC
                                                                   STATE OF DELAWARE
                                                               My Commission Expires September 13, 2022
